United States Department of Labor
Employees’ Compensation Appeals Board
______________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY,
)
DIRECTORATE OF LOGISTICS,
)
Fort Polk, LA, Employer
)
______________________________________ )
G.M., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-981
Issued: January 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 28, 2006 appellant filed a timely appeal of the December 30, 2005 merit
decision of the Office of Workers’ Compensation Programs, which affirmed a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of
appellant’s claim for a schedule award.
ISSUE
The issue is whether appellant has greater than a 17 percent impairment of the left upper
extremity.
FACTUAL HISTORY
Appellant, a 66-year-old retired mechanic, sustained a left rotator cuff strain and tear
while in the performance of duty on January 4, 2003. Although surgery had been recommended,
appellant decided against it. He filed a claim for a schedule award on June 23, 2004.
Dr. Michael W. Dole, a Board-certified physiatrist, examined appellant on June 7, 2004. He

found a 17 percent impairment of the left upper extremity due to loss of range of motion in the
shoulder. The Office medical adviser reviewed the medical evidence of record and agreed with
Dr. Dole’s finding of 17 percent impairment of the left upper extremity.
By decision dated September 20, 2004, the Office granted a schedule award for a 17
percent impairment of the left upper extremity. The award covered a period of 53.04 weeks from
June 7, 2004 to June 13, 2005. An Office hearing representative subsequently affirmed the
schedule award in a December 30, 2005 decision.1
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.2 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.3 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).4
ANALYSIS
Dr. Dole’s June 7, 2004 examination of appellant’s left shoulder revealed flexion to 80
degrees, 25 degrees of extension, abduction to 90 degrees, 45 degrees of internal rotation and 15
degrees of external rotation.5 Under Figure 16-40, A.M.A., Guides 476, shoulder flexion of 80
degrees represents 7 percent impairment and 25 degrees of shoulder extension represents
2 percent impairment under Figure 16-40. According to Figure 16-46, A.M.A., Guides 479, 45
degrees of internal rotation and 15 degrees of external rotation each represent 2 percent
impairment, for an additional 4 percent impairment. Loss of shoulder abduction is rated under
Figure 16-43, A.M.A., Guides 477, and pursuant to this table appellant’s 90 degrees of abduction
represents a 4 percent impairment of the left upper extremity. The individual impairments for
left shoulder abduction (4 percent), flexion (7 percent), extension (2 percent), internal rotation (2
percent) and external rotation (2 percent) are added for a total left upper extremity impairment of
1

A hearing was held on October 25, 2005 and appellant testified regarding his disagreement with the 17 percent
impairment rating he received. However, he did not submit any additional medical evidence indicating a greater
impairment than previously awarded.
2

The Act provides that, for a total, or 100 percent loss of use of an arm, an employee shall receive 312 weeks of
compensation. 5 U.S.C. § 8107(c)(1).
3

20 C.F.R. § 10.404 (1999).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003); FECA
Bulletin No. 01-05 (issued January 29, 2001).
5

The June 7, 2004 measurements for left shoulder flexion, extension, internal and external rotation are consistent
with the results obtained during appellant’s May 17, 2004 functional capacity evaluation.

2

17 percent for loss of shoulder motion.6 The impairment ratings provided by both Dr. Dole and
the Office medical adviser conform to the A.M.A., Guides (5th ed. 2001) and their respective
findings constitute the weight of the medical evidence.7 Appellant has not submitted any
credible medical evidence indicating that he has greater than a 17 percent impairment of the left
upper extremity.
CONCLUSION
The Board finds that appellant failed to establish that he has greater than a 17 percent
impairment of the left upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the December 30, 2005 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 17, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

See Example 16-55, A.M.A., Guides 479.

7

See Bobby L. Jackson, 40 ECAB 593, 601 (1989).

3

